UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13449 QUANTUM CORPORATION Incorporated Pursuant to the Laws of the State of Delaware IRS Employer Identification Number 94-2665054 1650 Technology Drive, Suite 800, San Jose, California 95110 (408) 944-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of the close of business on January 31, 2011, approximately 225.4 million shares of Quantum Corporation’s common stock were issued and outstanding. QUANTUM CORPORATION INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II—OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURE 41 EXHIBIT INDEX 42 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 Product revenue $ Service revenue Royalty revenue Total revenue Cost of product revenue Cost of service revenue Total cost of revenue Gross margin Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges (benefits) — ) 11 Income from operations Interest income and other, net ) 24 Interest expense ) Gain (loss) on debt extinguishment, net of costs ) — ) Income before income taxes Income tax provision (benefit) ) Net income $ Net income per share: Basic $ Diluted Income for purposes of computing net income per share: Basic $ Diluted Weighted average common and common equivalent shares: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 1 QUANTUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $343 and $798, respectively Manufacturing inventories, net Service parts inventories, net Deferred income taxes Other current assets Total current assets Long-term assets: Property and equipment, less accumulated depreciation Intangible assets, less accumulated amortization Goodwill Other long-term assets Total long-term assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued warranty Deferred revenue, current Current portion of long-term debt Current portion of convertible subordinated debt — Accrued restructuring charges Accrued compensation Income taxes payable Other accrued liabilities Total current liabilities Long-term liabilities: Deferred revenue, long-term Deferred income taxes Long-term debt Convertible subordinated debt — Other long-term liabilities Total long-term liabilities Commitments and contingencies Stockholders’ deficit: Common stock, $0.01 par value; 1,000,000 shares authorized; 225,031 and 214,946 shares issued and outstanding at December 31, 2010 and March 31, 2010, respectively Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive income Stockholders’ deficit ) ) $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended December 31, 2010 December 31, 2009 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Service parts lower of cost or market adjustment (Gain) loss on debt extinguishment ) Deferred income taxes ) ) Share-based compensation Changes in assets and liabilities: Accounts receivable ) ) Manufacturing inventories ) Service parts inventories Accounts payable Accrued warranty ) Deferred revenue ) Accrued restructuring charges ) ) Accrued compensation ) Income taxes payable ) ) Other assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) (Increase) decrease in restricted cash ) Return of principal from other investments 95 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt, net — Repayments of long-term debt ) ) Borrowings of convertible subordinated debt, net — Repayments of convertible subordinated debt ) ) Payment of taxes due upon vesting of restricted stock ) ) Proceeds from issuance of common stock Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 47 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 QUANTUM CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: BASIS OF PRESENTATION Quantum Corporation (“Quantum”, the “Company”, “us” or “we”) (NYSE: QTM), founded in 1980, is a leading global storage company specializing in backup, recovery and archive solutions. Combining focused expertise, customer-driven innovation and platform independence, we provide a comprehensive, integrated range of disk, tape and software solutions supported by our sales and service organization. We work closely with a broad network of distributors, value-added resellers, original equipment manufacturers and other suppliers to solve customers’ data protection, retention and management challenges. The accompanying unaudited Condensed Consolidated Financial Statements include the accounts of Quantum and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated. The interim financial statements reflect all adjustments, consisting of normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year. The Condensed Consolidated Balance Sheet as of March 31, 2010 has been derived from the audited financial statements at that date. However, it does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying financial statements should be read in conjunction with the audited Consolidated Financial Statements for the fiscal year ended March 31, 2010 included in our Annual Report on Form 10-K, as filed with the Securities and Exchange Commission on June 11, 2010. Prior period impacts of foreign exchange rate changes on cash and cash equivalents and changes in restricted cash have been reclassified to conform to current period presentation in the Condensed Consolidated Statements of Cash Flows. These reclassifications had no impact on income from operations, net income or total assets. NOTE 2: SIGNIFICANT ACCOUNTING POLICIES; NEW ACCOUNTING STANDARDS Except for the revenue recognition policy update described below, there have been no changes to the significant accounting policies used in the preparation of our Condensed Consolidated Financial Statements. Our significant accounting policies are described in our Annual Report on Form 10-K for the year ended March 31, 2010, as filed with the Securities and Exchange Commission on June 11, 2010. Revenue Recognition In October 2009, the Financial Accounting Standards Board (“FASB”) amended the accounting standards for multiple deliverable revenue arrangements which changed how the deliverables in an arrangement should be separated and how the consideration should be allocated using the relative selling price method. This guidance requires an entity to allocate revenue in an arrangement using the estimated selling prices (“ESP”) of deliverables if a vendor does not have vendor-specific objective evidence of selling price (“VSOE”) or third-party evidence of selling price (“TPE”) and eliminates the use of the residual method except as allowed for in specific software revenue guidance. Also in October 2009, the FASB issued guidance which amended the scope of software revenue recognition guidance. Tangible products containing software and nonsoftware components that function together to deliver the tangible product’s essential functionality are no longer within the scope of software revenue guidance and are accounted for based on other applicable revenue recognition guidance. In addition, this amendment requires that hardware components of a tangible product containing software be excluded from the software revenue guidance. We elected to early adopt these standards at the beginning of our first fiscal quarter of 2011 on a prospective basis for applicable transactions originating or materially modified on or after April 1, 2010. The adoption of these standards did not have a material impact on our financial position or results of operations. 4 Our multiple deliverable arrangements may include any combination of hardware and software products that may be sold with services such as customer field support agreements and installation. The nature and terms of these multiple deliverable arrangements will vary based on customer needs. For arrangements that consist of multiple deliverables, hardware and software products are generally delivered in one reporting period and the services are generally delivered across multiple reporting periods, either according to the terms of the arrangement or upon completion of the service. Our arrangements generally do not include any provisions for cancellation, termination or refunds that would significantly impact revenue recognition. We evaluate each deliverable in an arrangement to determine whether they represent separate units of accounting using the following criteria: the delivered item has value to the customer on a standalone basis; and if the arrangement includes a general right of return relative to the delivered item, delivery or performance of any undelivered item is considered probable and substantially within the control of the company. We consider a deliverable to have standalone value if the product or service is sold separately or could be sold on a standalone basis. Further, our revenue arrangements typically do not include a general right of return relative to the delivered products. If these criteria are met for each deliverable in the arrangement, consideration is allocated to the separate units of accounting based on each unit’s relative selling price as described below. If these criteria are not met, the arrangement is accounted for as one unit of accounting which would result in revenue being deferred until the earlier of when such criteria are met, when the last undelivered element is delivered or ratably over the contract term as appropriate. To properly allocate revenue for these multiple deliverable arrangements we initially allocate the separately stated contract price to the hardware customer field support agreement and then allocate the remaining revenue to each deliverable based on the selling price hierarchy using VSOE, TPE or ESP. We have VSOE for installations and assign ESP for the products. VSOE is determined by the price charged when the service is sold separately and ESP is the price at which we would transact a sale if the product or service were regularly sold on a standalone basis. We determine ESP by considering our discounting and internal pricing practices, external market conditions and competitive positioning for similar offerings. Recent Accounting Pronouncements In December 2010, the FASB issued Accounting Standards Update No. 2010-28, Intangibles—Goodwill and Other (Topic 350), When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (“ASU 2010-28”) which modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. ASU 2010-28 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. We will apply this standard beginning in fiscal 2012 and do not anticipate adoption will impact our statements of financial position or results of operations. NOTE 3: FAIR VALUE Following is a summary table of assets and liabilities measured and recorded at fair value on a recurring basis (in thousands): December 31, 2010 March 31, 2010 Assets: Money market funds $ $ Deferred compensation investments Liabilities: Deferred compensation liabilities The above fair values are based on quoted market prices at the respective balance sheet dates. Following are the fair values of assets and liabilities measured and recorded at fair value on a recurring basis by input level as of December 31, 2010 (in thousands): 5 Fair Value Measurements Using Input Levels: Level 1 Level 2 Level 3 Total Assets: Money market funds $ — $ $ — $ Deferred compensation investments — — Liabilities: Deferred compensation liabilities — — We have certain non-financial assets that are measured at fair value on a non-recurring basis when there is an indicator of impairment and they are recorded at fair value only when an impairment is recognized. These assets include property and equipment, intangible assets and goodwill. We did not have any non-financial assets that were required to be measured at fair value in the third quarter or first nine months of fiscal 2011 or 2010. We do not have any non-financial liabilities measured and recorded at fair value. We have financial liabilities for which we are obligated to repay the carrying value, unless the holder agrees to a lesser amount. The carrying value and fair value of these financial liabilities at December 31, 2010 and March 31, 2010 were as follows (in thousands): December 31, 2010 March 31, 2010 Carrying Value Fair Value Carrying Value Fair Value Credit Suisse term loan(1) $ EMC term loans(2) — — Convertible subordinated notes(3)(4) Fair value based on non-binding broker quotes using current market information. Fair value based on publicly traded debt with comparable terms. Fair value based on quoted market prices. Carrying and fair value as of December 31, 2010 is for convertible subordinated notes issued November 2010. Carrying value and fair value at March 31, 2010 is for convertible subordinated notes issued July 2003. NOTE 4: INVENTORIES Inventories consisted of the following (in thousands): December 31, 2010 March 31, 2010 Manufacturing inventories, net: Finished goods $ $ Work in process Materials and purchased parts $ $ Service parts inventories, net: Finished goods $ $ Component parts $ $ NOTE 5: GOODWILL AND INTANGIBLE ASSETS We evaluate goodwill for impairment annually during the fourth quarter of our fiscal year, or more frequently when indicators of impairment are present. Intangible assets are evaluated for impairment whenever indicators of impairment are present. During the third quarter of fiscal 2011 and 2010, we considered whether there were any indicators of impairment for both our goodwill and our long-lived assets, including amortizable intangible assets, and determined there were none. 6 The following provides a summary of the carrying value of amortizable intangible assets (in thousands): December 31, 2010 March 31, 2010 Gross Amount Accumulated Amortization Net Amount Gross Amount Accumulated Amortization Net Amount Purchased technology $ $ ) $ $ $ ) $ Trademarks ) ) Non-compete agreements ) 56 ) Customer lists ) ) $ $ ) $ $ $ ) $ Total intangible amortization expense was $5.9 million and $22.5 million for the three and nine months ended December 31, 2010, respectively, compared to $9.1 million and $27.1 million for the three and nine months ended December 31, 2009, respectively. NOTE 6: ACCRUED WARRANTY The quarterly and year-to-date changes in the accrued warranty balance were (in thousands): Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, Beginning balance $ Additional warranties issued Adjustments for warranties issued in prior fiscal years ) ) Settlements ) Ending balance $ We warrant our products against defects for 12 to 36 months. A provision for estimated future costs and estimated returns for credit relating to warranty is recorded when products are shipped and revenue recognized. Our estimate of future costs to satisfy warranty obligations is primarily based on historical trends and, if believed to be significantly different from historical trends, estimates of future failure rates and future costs of repair. Future costs of repair include materials consumed in the repair, labor and overhead amounts necessary to perform the repair. If future actual failure rates differ from our estimates, we record the impact in subsequent periods. If future actual costs of repair were to differ significantly from our estimates, we would record the impact of these unforeseen cost differences in subsequent periods. NOTE 7: CONVERTIBLE SUBORDINATED DEBT AND LONG-TERM DEBT Debt balances consisted of the following (in thousands): December 31, 2010 March 31, 2010 Convertible subordinated debt $ $ Credit Suisse term loan EMC term loans — $ $ Fiscal 2011 On October 26, 2010, we entered into a second amendment to the senior secured credit agreement with Credit Suisse which, among other changes, provides us with additional flexibility to issue equity securities or certain subordinated debt securities in order to refinance any senior subordinated indebtedness. 7 During the third quarter and first nine months of fiscal 2011, we made principal payments on the term loan under the Credit Suisse credit agreement of $40.4 million and $41.4 million, respectively, bringing our outstanding balance to $144.7 million at December 31, 2010. On November 15, 2010, we issued $135.0 million aggregate principal amount of 3.50% convertible senior subordinated notes due November 15, 2015 (“current notes”) with a conversion price of $4.33 per share of our common stock. We may not redeem the notes prior to their maturity date although investors may convert the current notes into Quantum common stock until November 14, 2015 at their option. In addition, since purchasers are qualified institutional investors, as defined in Rule 144 under the Securities Act of 1933 (“Securities Act”), the current notes have not been registered under the Securities Act. We will pay 3.50% interest per annum on the principal amount of the current notes semi-annually on May 15 and November 15 of each year beginning in May 2011. Interest began to accrue on November 15, 2010. The terms of the current notes are governed by an agreement dated November 15, 2010 between Quantum and U.S. Bank National Association. The current notes are subordinated to any existing indebtedness and other liabilities. On November 15, 2010, we paid $121.7 million plus $1.8 million in accrued and unpaid interest to settle the term loan dated as of June 3, 2009 and the supplemental term loan dated as of June 29, 2009 with EMC International Company. In connection with this debt extinguishment, we wrote off $1.2 million of unamortized debt costs related to these term loans. As a result of the voluntary prepayment in full of these term loans, we have satisfied all of our obligations under these loans. We funded this payment using proceeds from the current convertible notes. On July 30, 2010, we paid $22.1 million plus $0.5 million in accrued and unpaid interest to redeem the convertible subordinated notes outstanding at that date, in accordance with the contractual terms at maturity. These notes matured August 1, 2010. We funded this payment with cash on hand. Fiscal 2010 During the first nine months of fiscal 2010, we refinanced $137.9 million aggregate principal amount of our convertible subordinated debt, consisting of $50.7 million in a private transaction and $87.2 million through a tender offer. In connection with these transactions, we recorded a gain on debt extinguishment, net of costs, of $12.9 million comprised of the gross gain of $15.6 million, reduced by $2.1 million in expenses and $0.6 million of unamortized debt costs related to the refinanced notes. NOTE 8: RESTRUCTURING CHARGES In fiscal 2010 and continuing into the first quarter of fiscal 2011, we undertook restructuring actions that consolidated operations supporting the business to improve operational efficiencies and to adapt our operations in recognition of economic conditions. The types of restructuring expense (benefit) for the three and nine months ended December 31, 2010 and 2009 were (in thousands): Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, By expense (benefit) type Severance and benefits $
